 1

 2

 3

 4

 5

 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                             FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   WILLIAM BARKER,                                     No. 2:16-cv-3008 CKD P
12                         Plaintiff,
13             v.                                        ORDER
14   OSEMWINGIE, et al.,
15                         Defendants.
16

17             Currently before the court is the parties’ stipulated request to continue the May 29, 2019

18   hearing on defendants’ motion for summary judgment to June 5, 2019. (ECF No. 68.) In the

19   alternative, the parties advise that they are agreeable to vacating the hearing date and submitting

20   the motion on the papers. (Id. at 2.)

21             Accordingly, IT IS HEREBY ORDERED that:

22             1. The parties’ stipulated request to continue or vacate the May 29, 2019 hearing (ECF

23   No. 68) is granted.

24             2. The May 29, 2019 hearing on defendants’ motion for summary judgment is vacated

25   and the motion is submitted on the papers.

26   Dated: May 23, 2019
                                                        _____________________________________
27
                                                        CAROLYN K. DELANEY
28   13:bark3008.vacate                                 UNITED STATES MAGISTRATE JUDGE
                                                        1
